DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
	The disclosure is objected to because of the following informalities:
• In para. 0012 of the specification, the phrase, “…and is different from being as simply mixing two or more kinds of pigments to each other” is slightly disjointed. The examiner suggests re-writing the sentence to be clearer, for example, by saying --- …and is different from being simply a mixture of the two or more kinds of pigments---.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:
• In claim 2, the phrase “wherein mass ratio (Q:A)…” appears to be missing the word “a”. To correct, the examiner suggests re-writing the phrase to say “wherein a mass ratio (Q:A)…”
• In claim 4, the phrase “wherein mass ratio (Q:A)…” appears to be missing the word “a”. To correct, the examiner suggests re-writing the phrase to say “wherein a mass ratio (Q:A)…”

Claim Interpretation
	For the purposes of examination, the term “solid solution” as used throughout the claims will be interpreted in the same manner as defined in the specification, or “a pigment which is present as a mixed crystal of two or more kinds of pigment molecules (in a mixed crystallized state)” that is “different from being as simply mixing two or more kinds of pigments to each other” (see para. 0012 of specification).
For the purposes of examination, the “different” quinacridone pigment as used in claim 10 will be given its broadest reasonable interpretation in line with the specification –any quinacridone pigment that is NOT the solid solution containing PR202 + PV19 that is used according to claim 1 (see specification of instant application, para. 0012, for more information about the solid solution). These “different” pigments can include, for example, PR122 used singly, PR202 used singly, PV19 used singly, a solid solution that is not identical to the solid solution utilized according to claim 1, etc. 
Furthermore, it should be noted that the term “quinacridone pigment” in the art of inks typically encompasses solid solutions of multiple quinacridone pigments. In other words, a solid solution of multiple quinacridone pigments is itself a quinacridone pigment, and can be referred to as such. The instant application provides support for this interpretation in its specification (for example, see the first sentence of para. 0012).
For the purposes of examination, the phrases “C.I. Pigment Red 48:3”, “C.I. Pigment Red 202”, “C.I. Pigment Red 122,” and “C.I. Pigment Violet 19” are considered equivalent to PR48:3, PR202, PR122, and PV19, respectively, as these names are often used interchangeably in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or   
                   nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (WO2015105503A1) (hereinafter referred to as simply “Prasad”) in view of Ayaki et al. (US20050106481A1). 
Regarding claim 1, Prasad teaches a water-based ink for ink-jet recording (“The present disclosure relates to magenta inkjet inks”) (see Abstract) (“In an example, the liquid vehicle is an aqueous vehicle”) (pg 18, line 11) comprising:
• a solid solution of a quinacridone pigment including… C.I. Pigment Violet 19 (“In one example, the quinacridone pigment is PR282 (Formula IIA, B and D), which contains a solid solution of PR122…PV19… and IID”) (pg. 9, lines 17-19) (Table 2, Example 3, the “PR282” is used as the quinacridone pigment) (pg. 21) (“In an example…the quinacridone pigment may be selected from at least one of Pigment Violet (PV) 19, PR202, PR282, or PR122”) (pg. 10, lines 13-15),  
• an azo pigment (see Table 2, Example 3 on pg. 21, which uses C.I. Pigment Red 150 as the azo pigment), and
• water (“In an example, the liquid vehicle is an aqueous vehicle”) (pg 18, line 11).
However, Prasad fails to explicitly teach in Example 3 a solid solution comprised of C.I. Pigment Red 202 (hereinafter referred to as PR202) and C.I. Pigment Violet 19 (hereinafter referred to as PV19). 
Despite this, Prasad does teach that the quinacridone pigment can be a solid solution formed from two or more individual quinacridone compounds (“The quinacridone pigment may contain pigment formed of a mixture of two or more…quinacridone compounds. The mixture may be a physical mixture or may be a solid solution”) (pg 9, lines 21-24). Moreover, Prasad teaches that PR202 can be used as a quinacridone pigment (“Suitable quinacridone pigments include PV19 (Formula IIB), PR202 (Formula IIC), PR282 (Formula IIA, B and D) and PR122 (Formula IIA)”) (pg. 9, lines 16-19).
Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the PR282 pigment (which is itself a solid solution of PR122, PV19, and a quinacridone compound with the formula IID) exemplified in Example 3 of Prasad with a solid solution of PV19 and PR202 as suggested by Prasad, as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, both the PR282 and the solid solution of PR202 and PV19 are predictable interchangeable equivalents, i.e., both are potential quinacridone solid solutions (based on the disclosure of Prasad) that can be used as quinacridone pigments in an ink composition, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
Moreover, with regard to the “azo” pigment limitation in claim 1, Prasad fails to explicitly teach in Example 3 an azo pigment including C.I. Pigment Red 48:3.
Ayaki et al. teach a toner kit that includes a magenta toner (see Abstract and para. 0053). Ayaki et al. further teach that the magenta toner can include a colorant, such as “azo compounds,” including C.I. Pigment Red 48:3 (hereinafter referred to as PR48:3) and C.I. Pigment Red 150 (hereinafter referred to as PR150) (see para. 0079). 
Ayaki et al. is considered to be analogous to the claimed invention because Ayaki et al. is related to the formation and use of a coloring compound (a toner) containing pigments and/or dyes that can be used for image forming, similar to that of an ink (see Abstract and para. 0079). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the C.I. Pigment Red 150 in Example 3 of Prasad with the C.I. Pigment Red 48:3 as taught by Ayaki, as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, both the C.I. Pigment Red 150 and the C.I. Pigment Red 48:3 are disclosed by Ayaki et al. to be predictable interchangeable equivalents, i.e., both are red azo pigments that can be used to form a magenta composition, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
Regarding claim 2, modified Prasad teaches the invention as discussed above in claim 1. Prasad further teaches in Example 3 in Table 2 a magenta ink comprised of 4.5 wt% of pigment, in which the quinacridone pigment comprises 50 wt% of the total content of the pigment and the azo pigment comprises 50 wt% of the total content of the pigment (see pg 20, lines 16-18; see Table 2 on pg. 21). Thus, the ratio Q:A of the two pigments in Example 3 is 50:50, which falls within the claimed Q:A range.
Regarding claim 3, modified Prasad teaches the invention as discussed above in claim 1, including Example 3 in Table 2 (see pg. 21). However, Prasad fails to explicitly teach in Example 3 an ink with a total (Q+A) of a content amount (Q) of the solid solution of the quinacridone pigment and a content amount (A) of the azo pigment in an entire amount of the water-based ink to be in a range of 5% by mass to 9% by mass.
Despite this, Prasad does teach that the “quinacridone pigment may be present in the ink in an amount of 1 to 7 weight %” (pg 11, lines 20-21) and that the “azo pigment may be present in the ink in an amount of 0.1 to 5 weight %” (pg. 11, line 24). This results in the total possible weight% range of Q + A to be between 1.1% and 12%. Prasad further teaches that the amount of azo pigment can be tailored to improve red saturation while maintaining desirable ink properties and the waterfastness of the magenta ink (pg. 11, lines 15-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Q + A value of the ink of Example 3 of Prasad to fall within the generic range above, as Prasad teaches that the Q + A value can fall anywhere within this range. Furthermore, this disclosed Q + A range of 1.1 to 12 wt% overlaps with the range claimed in claim 3. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.	
Regarding claim 4, modified Prasad teaches the invention as discussed above in claim 1, including Example 3 in Table 2 (see pg. 21). Furthermore, as modified above in claim 3, modified Prasad teaches a Q + A range of 1.1 to 12 wt%, which overlaps the claimed Q + A range of 5% by mass to 8% by mass in claim 4 (see claim 3 analysis above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
However, Prasad fails to explicitly teach in Example 3 an ink with a mass ratio Q:A of the content of the quinacridone pigment (Q) to the content of the azo pigment (A) to be in a range of 70:30 to 60:40. 
Despite this, Prasad does teach that the weight ratio of the quinacridone pigment to the azo pigment can fall within the range of 30 - 95 : 70 - 5 (“In one example, the weight ratio of quinacridone pigment to azo pigment [can be] within the range of 30 -95:70-5”) (pg. 10, lines 24-25) (In other words, the quinacridone pigment can have a weight% range between 30% and 95%, while the azo pigment can have a weight% range between 70% and 5%, resulting in the ratio range, Q:A, to extend from 30:70 to 95:5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Q:A value of the ink of Example 3 of Prasad to fall within the generic range above, as Prasad teaches that the Q:A value can fall anywhere within this range. Furthermore, the disclosed Q:A range overlaps with the range of 70:30 to 60:40 claimed in claim 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.	 
Regarding claim 5, modified Prasad teaches the invention as discussed above in claim 4. Furthermore, as discussed in claim 4, Prasad teaches a Q:A range of 30:70 to 95:5, as well as a Q + A range of 1.1 wt% to 12 wt% (see claim 3 and claim 4 analyses above), which overlap the claimed Q:A and Q + A ranges in claim 5, respectively. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.	 
Regarding claim 6, modified Prasad teaches the invention as discussed above in claim 1, including a magenta ink composition in Table 2, Example 3 (see pg. 21). However, Example 3 of Prasad fails to explicitly teach the presence of a surfactant. 
Despite this, Prasad discloses that their ink can include an acetylene glycol-based surfactant (“The magenta ink may also comprise surfactants”) (pg. 13, line 13) (“In an example the surfactants present are an acetylenic diol (e.g. those of the Surfynol® series…)”) (pg. 14, lines 1-2) (a glycol is another term for a diol). Moreover, Prasad teaches that the weight percent of the surfactant can range from 0.05 to 3 wt% (“The amount of surfactant(s) ranges from about 0.05 wt% to about 3.0 wt%”) (pg. 13, lines 18-19 ).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to take the ink of Example 3 of modified Prasad and add an acetylene glycol-based surfactant in the amount of 0.05 to 3 wt% as taught by Prasad, as Prasad discloses that such surfactants can be included in their inks within that wt% range. 
Additionally, the wt% of the pigment, or Q + A, in Example 3 of Prasad is 4.5 wt% (see pg. 20, lines 16-18). As a result, for the ink composition in Example 3 of Prasad, surfactant wt% values of 0.18% or greater result in the claim 6 range limitation to be met (0.18/4.5 * 100 = 4%; anything higher than 0.18 would produce a percentage greater than 4%). This range of 0.18% or greater (as required to meet the claimed ratio range) for the surfactant overlaps with Prasad’s disclosed surfactant wt% range of 0.05 to 3 wt%. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.	 
Regarding claim 7, modified Prasad teaches the invention as discussed above in claim 6, including that the surfactant can be an acetylene glycol-based surfactant (“The magenta ink may also comprise surfactants”) (pg. 13, line 13) (“In an example the surfactants present are an acetylenic diol (e.g. those of the Surfynol® series…)”) (pg. 14, lines 1-2) (a glycol is another term for a diol).
Regarding claims 8 and 9, modified Prasad teaches the invention as discussed above in claim 1, including Example 3 in Table 2 (see pg. 21). While Prasad fails to explicitly teach a hue angle for the ink composition of Example 3, hue angle is notably a property of the ink composition. Since modified Prasad teaches a composition equivalent to the composition claimed in claim 1 (see claim 1 analysis above), and since products of identical chemical compositions cannot have mutually exclusive properties, it is the examiner’s position that the ink of Example 3 in modified Prasad would exhibit the hue angle property as claimed in claims 8 and 9 (“A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”, see MPEP § 2112). Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02. In other words, burden is shifted to the applicant to demonstrate that the ink composition in Example 3 of modified Prasad does not exhibit the claimed hue angle property in claims 8 and 9. 
Regarding claim 10, modified Prasad teaches the invention as discussed above in claim 1, including Example 3 in Table 2 (see pg. 21). However, Prasad fails to explicitly teach the presence of a quinacridone pigment different from the solid solution in Example 3.
Despite this, Prasad does teach that the quinacridone pigment can be a single quinacridone pigment, or a mixture of two or more quinacridone pigments (“The quinacridone pigment may contain pigment formed of a single quinacridone compound. The quinacridone pigment may contain pigment formed of a mixture of two or more…quinacridone compounds) (pg. 9, lines 21-23). Prasad further teaches that this mixture can be either a physical mixture or a solid solution of two or more quinacridone pigments (“The mixture may be a physical mixture or may be a solid solution”) (pg. 9, lines 23-24). Moreover, Prasad discloses multiple quinacridone pigments that can be used, including PR202, PR122, PV19, and PR282 (“Suitable quinacridone pigments include PV19 (Formula IIB), PR202 (Formula IIC), PR282 (Formula IIA, B and D) and PR122 (Formula IIA)”) (pg. 9, lines 16-19). Based on this disclosure, Prasad suggests that multiple possible quinacridone pigments can be utilized as the quinacridone pigment in the ink composition (e.g., PR122 alone, PR202 alone, a solid solution of PR122 and PV19, etc.).
Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to take the solid solution containing PR202 and PV19 of Example 3 of modified Prasad and further include another quinacridone pigment different from the solid solution in the ink composition, because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06. In this case, both the solid solution containing PV19 and PR202 and the “different” quinacridone pigment are used for the same purpose, as quinacridone pigments in an ink composition. Furthermore, their combination would form a material that would also be used as a quinacridone pigment in an ink composition. Therefore, the addition of a quinacridone pigment different from the solid solution containing PR202 and PV19 is obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 8-11 of U.S. Patent Application No. 17/244,331 (hereinafter referred to as ‘331) in view of Ayaki et al. (US20050106481A1).
With regard to instant claim 1, claim 1 of ‘331 claims a water-based ink for ink-jet recording comprising a solid solution including C.I. Pigment Violet 19 and C.I. Pigment Red 202, an azo pigment, and water. However, ‘331 claims an azo pigment including C.I. Pigment Red 146, and does not claim an azo pigment including C.I. Pigment Red 48:3, as instantly claimed.
Ayaki et al. teach a toner kit that includes a magenta toner (see Abstract and para. 0053). Ayaki et al. further teach that the magenta toner can include a colorant, such as “azo compounds,” including C.I. Pigment Red 48:3 (hereinafter referred to as PR48:3) and C.I. Pigment Red 146 (hereinafter referred to as PR146) (see para. 0079). 
Ayaki et al. is considered to be analogous to the claimed invention because Ayaki et al. is related to the formation and use of a coloring compound (a toner) containing pigments and/or dyes that can be used for image forming, similar to that of an ink. Therefore, although the “azo pigment” limitation in claim 1 of both the instant application and ‘331 are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the C.I. Pigment Red 146 of ‘331 with the C.I. Pigment Red 48:3 as taught by Ayaki. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, both the C.I. Pigment Red 146 and the C.I. Pigment Red 48:3 are disclosed by Ayaki et al. to be predictable interchangeable equivalents, i.e., both are red azo pigments that can be used to form a magenta composition, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
With regard to instant claims 2 and 3, modified claim 1 of ‘331 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 2 and 3 are met by claim 5 of ‘331 (the Q:A range in claim 5 of ‘331 falls completely within the Q:A range of instant claim 2; also, the Q + A range in claim 5 of ‘331 falls completely within the Q + A range in instant claim 3).
With regard to instant claim 4, modified claim 1 of ‘331 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 is obvious over claim 3 of ‘331. Claim 3 of ‘331 claims the mass ratio (Q:A) of a content amount (Q) of the solid solution of the quinacridone pigment to a content amount (A) of the azo pigment in an entire amount of the water-based ink to be in a range of 7:3 to 4:6. Moreover, claim 3 of ‘331 claims a total content of the solid solution of the quinacridone pigment and a content of the azo pigment (Q + A) in the entire amount of the water-based ink to be in a range from 5% by mass to 8% by mass. The Q + A range in claim 3 of ‘331 falls completely within the claimed Q + A range in instant claim 4. Furthermore, while the Q:A range in claim 3 of ‘331 does not fall completely within the claimed Q:A range in instant claim 4, the Q:A ranges in both claims do in fact overlap. Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 5, claim 3 (with modified claim 1) of ‘331 claims the water-based ink for ink-jet recording as applied in instant claim 4 above. A similar obviousness analysis as the one applied to instant claim 4 is applied to instant claim 5 (i.e., selecting from overlapping ranges is a case of prima facie obviousness). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 5 is met by claim 5 of ‘331 (Q + A range in claim 5 of ‘331 overlaps with instant claim 5’s Q + A range; Q:A range in claim 5 of ‘331 overlaps with instant claim 5’s Q:A range). It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claims 6-8, modified claim 1 of ‘331 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 6 is met by claim 6 of ‘331; instant claim 7 is met by claim 8 of ‘331; and instant claim 8 is met by claim 9 of ‘331.
With regard to instant claim 9, claim 9 (with modified claim 1) of ‘331 claims the water-based ink for ink-jet recording as applied in instant claim 8 above. A similar obviousness analysis as the one applied to instant claim 4 is applied to instant claim 9 (i.e., selecting from overlapping ranges is a case of prima facie obviousness). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 9 is met by claim 10 of ‘331 (the hue angle range in claim 10 of ‘331 overlaps the hue angle range of instant claim 9). It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 10, modified claim 1 of ‘331 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is met by claim 11 of ‘331.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7-10 of U.S. Patent Application No. 16/925,367 (hereinafter referred to as ‘367) in view of Nishiura et al. (US20170283630A1) and further in view of Ayaki et al. (US20050106481A1).
With regard to instant claim 1, claim 1 of ‘367 claims a water-based ink for ink-jet recording comprising a solid solution including C.I. Pigment Violet 19, an azo pigment, and water. However, ‘367 claims a solid solution pigment including C.I. Pigment Red 122 and C.I. Pigment Violet 19, and does not claim a solid solution pigment including C.I. Pigment Red 202 and C.I. Pigment Violet 19, as instantly claimed.
Nishiura et al. teach a water-based ink for ink-jet recording comprising preferably a magenta pigment (see Abstract and para. 0018). Nishiura et al. further teach examples of possible magenta pigments that can be utilized as the pigment in the ink composition, including C.I. Pigment Red 122 (hereinafter referred to as PR122), C.I. Pigment Red 202 (hereinafter referred to as PR202), and C.I. Pigment Violet 19 (hereinafter referred to as PV19) (see para. 0019). Furthermore, Nishiura teach that these pigments can be combined in a solid solution (see para. 0019). Examples of these solid solutions include a solid solution of PR122 and PV19 as well as a solid solution of PR202 and PV19 (“Examples of the solid solutions include a solid solution containing two pigments of C.I. Pigment Red 122 and C.I. Pigment Violet 19 and a solid solution containing two pigments of C.I. Pigment Red 202 and C.I. Pigment Violet 19”) (see para. 0019). 
Nishiura et al. is considered to be analogous to the claimed invention because Nishiura et al. is related to a water-based ink for ink-jet recording. Therefore, although the “solid solution” limitation in claim 1 of both the instant application and ‘367 are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the solid solution containing PR122 and PV19 of ‘367 with the solid solution containing PR202 and PV19 as taught by Nishiura. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, the solid solution containing PR122 and PV19 and the solid solution containing PR202 and PV19 are disclosed by Nishiura et al. to be predictable interchangeable equivalents, i.e., both are similar solid solutions that can utilized as magenta pigments in an aqueous ink, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
Moreover, with regard to instant claim 1, modified claim 1 of ‘367 claims the water-based ink for ink-jet recording as outlined above. However, claim 1 of ‘367 claims an azo pigment including C.I. Pigment Red 146 and does not claim an azo pigment including C.I. Pigment Red 48:3, as instantly claimed.
Ayaki et al. teach a toner kit that includes a magenta toner (see Abstract and para. 0053). Ayaki et al. further teach that the magenta toner can include a colorant, such as “azo compounds,” including C.I. Pigment Red 48:3 (hereinafter referred to as PR48:3) and C.I. Pigment Red 146 (hereinafter referred to as PR146) (see para. 0079). 
Ayaki et al. is considered to be analogous to the claimed invention because Ayaki et al. is related to the formation and use of a coloring compound (a toner) containing pigments and/or dyes that can be used for image forming, similar to that of an ink. Therefore, although the “azo pigment” limitation in claim 1 of both the instant application and ‘367 are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the C.I. Pigment Red 146 of modified ‘367 with the C.I. Pigment Red 48:3 as taught by Ayaki. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, both the C.I. Pigment Red 146 and the C.I. Pigment Red 48:3 are disclosed by Ayaki et al. to be predictable interchangeable equivalents, i.e., both are red azo pigments that can be used to form a magenta composition, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
With regard to instant claim 2, modified claim 1 of ‘367 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is obvious to claim 3 of ‘367. Claim 3 of ‘367 claims the mass ratio (Q:A) of a content amount (Q) of the solid solution of the quinacridone pigment to a content amount (A) of the azo pigment in an entire amount of the water-based ink to be in a range of 7:3 to 3:7. While the Q:A range in claim 3 of ‘367 does not fall completely within the claimed Q:A range in instant claim 2, the Q:A ranges in both claims do in fact overlap. Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 3, modified claim 1 of ‘367 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 3 is met by claim 3 of ‘367 (Q + A range in claim 3 of ‘367 falls completely within instant claim 3’s Q + A range).
With regard to instant claims 4 and 5, modified claim 1 of ‘367 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. A similar obviousness analysis as the one applied to instant claim 3 is applied to each of the instant claims 4 and 5 (i.e., selecting from overlapping ranges is a case of prima facie obviousness). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 is met by claim 3 of ‘367 (Q:A range in claim 3 of ‘367 overlaps Q:A range in instant claim 4; Q + A range in claim 3 of ‘367 falls completely within instant claim 4’s Q + A range); and instant claim 5 is met by claim 3 of ‘367 (Q:A range in claim 3 of ‘367 overlaps Q:A range in instant claim 5; Q + A range in claim 3 of ‘367 overlaps instant claim 5’s Q + A range). Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portions of the ranges disclosed by the reference because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claims 6-10, modified claim 1 of ‘367 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 6 is met by claim 5 of ‘367; instant claim 7 is met by claim 7 of ‘367; instant claim 8 is met by claim 8 of ‘367; instant claim 9 is met by claim 9 of ‘367; and instant claim 10 is met by claim 10 of ‘367.

Claims 1-5 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 8-10 of U.S. Patent Application No. 16/925,484 (hereinafter referred to as ‘484) in view of Nishiura et al. (US20170283630A1).
With regard to instant claim 1, claim 1 of ‘484 claims a water-based ink for ink-jet recording comprising a solid solution including C.I. Pigment Violet 19, an azo pigment including C.I. Pigment Red 48:3, and water. However, ‘484 claims a solid solution pigment including C.I. Pigment Red 122 and C.I. Pigment Violet 19, and does not claim a solid solution pigment including C.I. Pigment Red 202 and C.I. Pigment Violet 19, as instantly claimed.
Nishiura et al. teach a water-based ink for ink-jet recording comprising preferably a magenta pigment (see Abstract and para. 0018). Nishiura et al. further teach examples of possible magenta pigments that can be utilized as the pigment in the ink composition, including C.I. Pigment Red 122 (hereinafter referred to as PR122), C.I. Pigment Red 202 (hereinafter referred to as PR202), and C.I. Pigment Violet 19 (hereinafter referred to as PV19) (see para. 0019). Furthermore, Nishiura teach that these pigments can be combined in a solid solution (see para. 0019). Examples of these solid solutions include a solid solution of PR122 and PV19 as well as a solid solution of PR202 and PV19 (“Examples of the solid solutions include a solid solution containing two pigments of C.I. Pigment Red 122 and C.I. Pigment Violet 19 and a solid solution containing two pigments of C.I. Pigment Red 202 and C.I. Pigment Violet 19”) (see para. 0019). 
Nishiura et al. is considered to be analogous to the claimed invention because Nishiura et al. is related to a water-based ink for ink-jet recording. Therefore, although the “solid solution” limitation in claim 1 of both the instant application and ‘484 are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the solid solution containing PR122 and PV19 of ‘484 with the solid solution containing PR202 and PV19 as taught by Nishiura. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, the solid solution containing PR122 and PV19 and the solid solution containing PR202 and PV19 are disclosed by Nishiura et al. to be predictable interchangeable equivalents, i.e., both are similar solid solutions that can utilized as magenta pigments in an aqueous ink, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
With regard to instant claims 2 and 3, modified claim 1 of ‘484 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is met by claim 2 of ‘484 (the Q:A range in claim 2 of ‘484 falls completely within the Q:A range of instant claim 2); and instant claim 3 is met by claim 4 of ‘484 (the Q + A range in claim 4 of ‘484 falls completely within the Q + A range in instant claim 3).
With regard to instant claim 4, modified claim 1 of ‘484 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 is obvious to claim 4 of ‘484. Claim 4 of ‘484 claims the mass ratio (Q:A) of a content amount (Q) of the solid solution of the quinacridone pigment to a content amount (A) of the azo pigment in an entire amount of the water-based ink to be in a range of 8:2 to 6:4. Moreover, claim 4 of ‘484 claims a total content of the solid solution of the quinacridone pigment and a content of the azo pigment (Q + A) in the entire amount of the water-based ink to be in a range from 5% by mass to 7% by mass. The Q + A range in claim 4 of ‘484 falls completely within the claimed Q + A range in instant claim 4. Furthermore, while the Q:A range in claim 4 of ‘484 does not fall completely within the claimed Q:A range in instant claim 4, the Q:A ranges in both claims do in fact overlap. Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 5, claim 4 of ‘484 (with modified claim 1) claims the water-based ink for ink-jet recording as applied in instant claim 4 above. A similar obviousness analysis as the one applied to instant claim 4 is applied to instant claim 5 (i.e., selecting from overlapping ranges is a case of prima facie obviousness). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 5 is met by claim 4 of ‘484 (Q:A range in claim 4 of ‘484 overlaps Q:A range in instant claim 5; also, Q + A range in claim 4 of ‘484 overlaps with instant claim 5’s Q + A range). Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claims 8-10, modified claim 1 of ‘484 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 8 is met by claim 8 of ‘484; instant claim 9 is met by claim 9 of ‘484; and instant claim 10 is met by claim 10 of ‘484. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent Application No. 16/925,362 (hereinafter referred to as ‘362) in view of Ayaki et al. (US20050106481A1).
With regard to instant claim 1, claim 1 of ‘362 claims a water-based ink for ink-jet recording comprising a solid solution including C.I. Pigment Violet 19 and C.I. Pigment Red 202, an azo pigment, and water. However, ‘362 claims an azo pigment including C.I. Pigment Red 150, and does not claim an azo pigment including C.I. Pigment Red 48:3, as instantly claimed.
Ayaki et al. teach a toner kit that includes a magenta toner (see Abstract and para. 0053). Ayaki et al. further teach that the magenta toner can include a colorant, such as “azo compounds,” including C.I. Pigment Red 48:3 (hereinafter referred to as PR48:3) and C.I. Pigment Red 150 (hereinafter referred to as PR146) (see para. 0079). 
Ayaki et al. is considered to be analogous to the claimed invention because Ayaki et al. is related to the formation and use of a coloring compound (a toner) containing pigments and/or dyes that can be used for image forming, similar to that of an ink. Therefore, although the “azo pigment” limitation in claim 1 of both the instant application and ‘362 are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the C.I. Pigment Red 150 of ‘362 with the C.I. Pigment Red 48:3 as taught by Ayaki. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, both the C.I. Pigment Red 150 and the C.I. Pigment Red 48:3 are disclosed by Ayaki et al. to be predictable interchangeable equivalents, i.e., both are red azo pigments that can be used to form a magenta composition, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
With regard to instant claims 2 and 3, modified claim 1 of ‘362 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 2 and 3 are met by claim 4 of ‘362 (the Q:A range in claim 4 of ‘362 falls completely within the Q:A range of instant claim 2; also, the Q + A range in claim 4 of ‘362 falls completely within the Q + A range in instant claim 3).
With regard to instant claim 4, modified claim 1 of ‘362 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 is obvious to claim 4 of ‘362. Claim 4 of ‘362 claims the mass ratio (Q:A) of a content amount (Q) of the solid solution of the quinacridone pigment to a content amount (A) of the azo pigment in an entire amount of the water-based ink to be in a range of 80:20 to 60:40. Moreover, claim 4 of ‘362 claims a total content of the solid solution of the quinacridone pigment and a content of the azo pigment (Q + A) in the entire amount of the water-based ink to be in a range from 5% by mass to 8% by mass. The Q + A range in claim 4 of ‘362 falls completely within the claimed Q + A range in instant claim 4. Furthermore, while the Q:A range in claim 4 of ‘362 does not fall completely within the claimed Q:A range in instant claim 4, the Q:A ranges in both claims do in fact overlap. Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 5, claim 4 (with modified claim 1) of ‘362 claims the water-based ink for ink-jet recording as applied in instant claim 4 above. A similar obviousness analysis as the one applied to instant claim 4 is applied to instant claim 5 (i.e., selecting from overlapping ranges is a case of prima facie obviousness). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 5 is met by claim 5 of ‘362 (Q + A range in claim 5 of ‘362 overlaps with instant claim 5’s Q + A range; Q:A range in claim 5 of ‘362 overlaps with instant claim 5’s Q:A range). It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claims 6 and 7, modified claim 1 of ‘362 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 6 is met by claim 6 of ‘362; and instant claim 7 is met by claim 6 of ‘362.
With regard to instant claims 8 and 9, modified claim 1 of ‘362 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. While ‘362 fails to explicitly claim a hue angle range, hue angle is notably a property of an ink composition. Since modified claim 1 of ‘362 claims a composition equivalent to the composition claimed in instant claim 1 (see instant claim 1 analysis above), and since products of identical chemical compositions cannot have mutually exclusive properties, it is the examiner’s position that the ink composition in modified claim 1 of ‘362 would exhibit the hue angle property as claimed in instant claims 8 and 9 (“A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”, see MPEP § 2112). Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02. In other words, burden is shifted to the applicant to demonstrate that the ink composition in modified claim 1 of ‘362 does not exhibit the claimed hue angle property in instant claims 8 and 9. 
With regard to instant claim 10, modified claim 1 of ‘362 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is met by claim 7 of ‘362.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10, and 11 of U.S. Patent Application No. 16/925,511 (hereinafter referred to as ‘511) in view of Nishiura et al. (US20170283630A1) and further in view of Takahashi et al. (US20140005417A1).
With regard to instant claim 1, claim 1 of ‘511 claims a water-based ink for ink-jet recording comprising a solid solution including C.I. Pigment Violet 19, an azo pigment, and water. However, ‘511 claims a solid solution pigment including C.I. Pigment Red 122 and C.I. Pigment Violet 19, and does not claim a solid solution pigment including C.I. Pigment Red 202 and C.I. Pigment Violet 19, as instantly claimed.
Nishiura et al. teach a water-based ink for ink-jet recording comprising preferably a magenta pigment (see Abstract and para. 0018). Nishiura et al. further teach examples of possible magenta pigments that can be utilized as the pigment in the ink composition, including C.I. Pigment Red 122 (hereinafter referred to as PR122), C.I. Pigment Red 202 (hereinafter referred to as PR202), and C.I. Pigment Violet 19 (hereinafter referred to as PV19) (see para. 0019). Furthermore, Nishiura teach that these pigments can be combined in a solid solution (see para. 0019). Examples of these solid solutions include a solid solution of PR122 and PV19 as well as a solid solution of PR202 and PV19 (“Examples of the solid solutions include a solid solution containing two pigments of C.I. Pigment Red 122 and C.I. Pigment Violet 19 and a solid solution containing two pigments of C.I. Pigment Red 202 and C.I. Pigment Violet 19”) (see para. 0019). 
Nishiura et al. is considered to be analogous to the claimed invention because Nishiura et al. is related to a water-based ink for ink-jet recording. Therefore, although the “solid solution” limitation in claim 1 of both the instant application and ‘511 are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the solid solution containing PR122 and PV19 of ‘511 with the solid solution containing PR202 and PV19 as taught by Nishiura. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, the solid solution containing PR122 and PV19 and the solid solution containing PR202 and PV19 are disclosed by Nishiura et al. to be predictable interchangeable equivalents, i.e., both are similar solid solutions that can utilized as magenta pigments in an aqueous ink, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
Moreover, with regard to instant claim 1, modified claim 1 of ‘511 claims the water-based ink for ink-jet recording as outlined above. However, claim 1 of ‘511 claims an azo pigment including C.I. Pigment Red 176 and does not claim an azo pigment including C.I. Pigment Red 48:3, as instantly claimed.
Takahashi et al. teach an ink containing a water-insoluble coloring compound (see Abstract). Takahashi further teach that this ink can include coloring agents in addition to the water-insoluble coloring compound, and that these coloring agents can include azo pigments such as C.I. Pigment Red 48:3 (hereinafter referred to as PR48:3) and C.I. Pigment Red 176 (hereinafter referred to as PR176) (see para. 0069 and 0070).
Takahashi et al. is considered to be analogous to the claimed invention because Takahashi et al. is related to the formation of an ink that contains coloring compounds (see Abstract). Therefore, although the “azo pigment” limitation in claim 1 of both the instant application and ‘511 are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the C.I. Pigment Red 176 of modified ‘511 with the C.I. Pigment Red 48:3 as taught by Takahashi. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, both the C.I. Pigment Red 176 and the C.I. Pigment Red 48:3 are disclosed by Takahashi et al. to be predictable interchangeable equivalents, i.e., both are red azo pigments that can be used as coloring agents in an ink composition, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
With regard to instant claim 2, modified claim 1 of ‘511 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is obvious over claim 3 of ‘511. Claim 3 of ‘511 claims the mass ratio (Q:A) of a content amount (Q) of the solid solution of the quinacridone pigment to a content amount (A) of the azo pigment in an entire amount of the water-based ink to be in a range of 90:10 to 60:40. While the Q:A range in claim 3 of ‘511 does not fall completely within the claimed Q:A range in instant claim 2, the Q:A ranges in both claims do in fact overlap. Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 3, modified claim 1 of ‘511 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 3 is met by claim 7 of ‘511 (the Q + A range in claim 7 of ‘511 falls completely within the Q + A range in instant claim 3).
With regard to instant claims 4 and 5, modified claim 1 of ‘511 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. A similar obviousness analysis as the one applied to instant claim 2 is applied to each of the instant claims 4 and 5 (i.e., selecting from overlapping ranges is a case of prima facie obviousness). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 is met by claims 3 and 7 of ‘511 together (Q + A range in claim 7 of ‘511 falls completely within instant claim 4’s Q + A range; Q:A range in claim 3 of ‘511 overlaps with instant claim 4’s Q:A range); and instant claim 5 is met by claims 3 and 8 of ‘511 together (Q + A range in claim 8 of ‘511 overlaps with instant claim 5’s Q + A range; Q:A range in claim 3 of ‘511 overlaps with instant claim 5’s Q:A range). It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claims 6 and 7, modified claim 1 of ‘511 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 6 is met by claim 10 of ‘511; and instant claim 7 is met by claim 10 of ‘511.
With regard to instant claims 8 and 9, modified claim 1 of ‘511 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. While ‘511 fails to explicitly claim a hue angle range, hue angle is notably a property of an ink composition. Since modified claim 1 of ‘511 claims a composition equivalent to the composition claimed in instant claim 1 (see instant claim 1 analysis above), and since products of identical chemical compositions cannot have mutually exclusive properties, it is the examiner’s position that the ink composition in modified claim 1 of ‘511 would exhibit the hue angle property as claimed in instant claims 8 and 9 (“A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”, see MPEP § 2112). Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02. In other words, burden is shifted to the applicant to demonstrate that the ink composition in modified claim 1 of ‘511 does not exhibit the claimed hue angle property in claims 8 and 9. 
With regard to instant claim 10, modified claim 1 of ‘511 claims the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is met by claim 11 of ‘511.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deardurff et al. (WO2015187143A1) teach a magenta ink comprised of a solid solution of C.I. Pigment Violet 19 and C.I. Pigment Red 122, as well as an azo pigment including C.I. Pigment Red 150 (see Abstract). It is noted that Deardurff could render obvious at least claim 1 (see Abstract and para. 0005), but because it's concurrent with the rejections set above, it is not set forth at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY EUGENE BARZACH/Examiner, Art Unit 4172                                                                                                                                                                                                        

/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4172